      Case 1:20-cv-09142-AKH Document 54 Filed 09/03/21 Page 1 of 14




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

THURSDAY LLC,                                          Case No. 20-cv-09142-AKH

        Plaintiff,                                                STIPULATED
                                                               PROTECTIVE ORDER
                v.

DNVB, INC. d/b/a THURSDAY BOOT CO.,

       Defendant.


        WHEREAS, Thursday LLC (“Plaintiffs”), and DNVB, INC. (“Defendant”), hereafter

referred to as “the Party” or “Parties,” believe that certain information that is or will be

encompassed by discovery demands by the Parties involves the production or disclosures of

confidential business information, or other proprietary information;

        WHEREAS, the Parties seek a protective order limiting disclosure thereof in

accordance with Federal Rule of Civil Procedure Rule 26(c):

        THEREFORE, it is hereby stipulated among the Parties and ORDERED that:

        1.   Designation of Confidential Documents.

        A.      Each Party may designate as confidential for protection under this Order, in

whole or in part, any document, information or material that constitutes or includes, in whole

or in part, confidential or proprietary information, including but not limited to research,

development, personnel, financial, competitive, personal information, or trade secrets of the

Party, or a Third Party to whom the Party reasonably believes it owes an obligation of

confidentiality with respect to such document, information, or material (“Protected Material”).

Protected Material shall be designated by the Party producing it by affixing a legend or stamp

on such document, information or materials as follows: “Confidential.”              The word


                                               1
6845275v.1
      Case 1:20-cv-09142-AKH Document 54 Filed 09/03/21 Page 2 of 14




“Confidential,” shall be placed clearly on each page of the Protected Material (except deposition

and hearing transcripts) for which such protection is sought. For deposition and hearing

transcripts, the word “Confidential” shall be placed on the cover page of the transcript by each

attorney receiving a copy of the transcript, if not already present on the cover page of the

transcript when received by the court reporter. Multi-page documents that are bound together

must be stamped or labeled “Confidential” on each and every such page, but a party designating

such document as “Confidential” shall where practical, designate as “Confidential” only those

pages requiring protection. In the case of computer, audiovisual, digital or other electronic or

magnetic medium, such notice shall be placed on the medium or its protective cover, if any.

Any document which was or is produced without a “Confidential” designation may be so

designated retroactively by written notice to opposing counsel.            Discovery responses,

deposition transcripts and exhibits, pleadings, motions, affidavits, and briefs that quote,

summarize, or contain materials entitled to protection may be accorded status as a confidential

document and each document or specific information shall be designated as “Confidential.”

The Parties may designate as “Restricted Confidential – Attorney’s Eyes Only,” in whole or in

part, any material which contains highly confidential information that the producing party

believes in good faith to be so commercially sensitive or confidential that disclosure to persons

would have the effect of causing harm to the designating entity or individual. Any document

designated as “Confidential” or “Restricted Confidential – Attorney’s Eyes Only” pursuant to

this Order, and the contents of such document, are referred to herein as “Confidential Material.”

The party in receipt of such designated material shall restrict the disclosure of such information

to those persons qualified pursuant to this Order.




                                                2
6845275v.1
      Case 1:20-cv-09142-AKH Document 54 Filed 09/03/21 Page 3 of 14




        B.     Entering into, agreeing to, and/or producing, or receiving Confidential or

Restricted Confidential – Attorney’s Eyes Only material, or otherwise complying with the terms

of this Protective Order, shall not:

               (a)     operate as an admission that any particular Confidential Material

contains or reflects trade secrets or any other type of confidential information;

               (b)     prevent the parties to this Protective Order from agreeing to alter or

waive the provisions or protections provided for herein with respect to any particular discovery

material;

               (c)     prejudice in any way the rights of a producing party to object to the

production of documents it considers not subject to discovery;

               (d)     prejudice in any way the rights of a party to seek a determination by the

Court that particular material be produced; or

        (e)    prejudice in any way the rights of a party to apply to the Court for further

protective orders, or modifications hereof.

        C.     The initial failure to designate information in accordance with this Order shall

not preclude any party from designating any information “Confidential” or “Restricted

Confidential – Attorney’s Eyes Only.” A party must provide written notice to counsel of record

for the receiving party designating the previously produced information as “Confidential” or

“Restricted Confidential – Attorney’s Eyes Only.” The party in receipt of such designated

material shall restrict the disclosure of such information to those persons qualified pursuant to

this Order, and, if such information has previously been disclosed to persons not so qualified,

it shall take reasonable efforts to obtain all such previously disclosed information and advise

such persons of the claim of confidentiality.



                                                 3
6845275v.1
      Case 1:20-cv-09142-AKH Document 54 Filed 09/03/21 Page 4 of 14




        D.     Designating a document “Confidential” or “Restricted Confidential - Attorney’s

Eyes Only” shall not be used against the producing party in any way as, for example, an

admission that the designated information constitutes or contains any trade secret or

confidential information.

        2.     Use and Disclosure of Documents Designated “Confidential”

        A.     No person subject to this Order, other than the producing person, shall disclose

any Discovery Material designated by the producing person as “Confidential” to any other

person, except that such Confidential Discovery Material may be disclosed to:

               (a)     the parties to this action;

               (b)     counsel retained specifically for this action, including any paralegal,

clerical and other assistant employed by such counsel and assigned to this matter;

               (c)     the author, addressee, or any other person indicated on the face of a

document as having received a copy of that document;

               (d)     any witness who counsel for a party in good faith believes may be called

to testify at trial or deposition in this action, provided such person has first executed a Notice

of Adherence to Protective Order in form annexed as an Exhibit hereto;

               (e)     non-party experts or consultants, including their secretarial and clerical

personnel, retained to assist counsel of record in this case who become qualified to receive

Discovery Material designated under this Protective Order in accordance with the following

procedure:




                                                 4
6845275v.1
      Case 1:20-cv-09142-AKH Document 54 Filed 09/03/21 Page 5 of 14




             (i)    Counsel for a party proposing any such expert or

             consultant shall submit to outside counsel of record for the other

             parties a copy of a completed Notice of Adherence to Protective

             Order in the form attached hereto as Exhibit A signed by such

             expert or consultant, and a current resume or curriculum vitae for

             such person, which shall disclose any non-confidential

             employment and/or consultations the expert has had in the

             preceding four years. To the extent that there is a confidential

             employment or consultation arrangement, the proposing party

             shall disclose, to the extent possible without violating any

             confidentiality obligations: (i) the industry in which the

             relationship(s) took place, (ii) the general technology involved

             (iii) the dates of the relationship(s), (iv) a statement of whether

             the relationship(s) was with a competitor of any of the parties,

             and (v) any non-confidential information available about the

             relationship(s) that would describe or tend to describe the

             circumstances of the relationship(s). If any of the information in

             (i) through (v) above cannot be disclosed because of

             confidentiality obligations, the proposing party must identify

             which category or categories of information is or are not being

             disclosed. The original of each such Notice shall be maintained

             by counsel proposing the expert. A party proposing such expert

             or consultant shall respond within three (3) Court days to any



                                             5
6845275v.1
      Case 1:20-cv-09142-AKH Document 54 Filed 09/03/21 Page 6 of 14




             reasonable request for additional information regarding the

             employment or consulting relationships or other professional

             activities of the proposed expert or consultant;

             (ii)     Unless a party notifies the proposing counsel of its

             objection to any such proposed expert or consultant, and the basis

             therefor, within five (5) Court days after the receipt of a copy of

             the Notice referred to in subparagraph (i) above, such expert or

             consultant shall thereafter be deemed a qualified recipient and

             entitled to receive the designating party’s Confidential Discovery

             Material pursuant to the terms and conditions of the Protective

             Order;

             (iii)    The objection must be made for good cause and in

             writing, stating with particularity the reasons for the

             objection;(iv) Should     the   opposing     party timely notify

             proposing counsel of its objection, the parties shall meet and

             confer within ten (10) Court days and, if not resolved, the

             objecting party shall have ten (10) Court days from the meet and

             confer within which to file a motion for a protective order

             precluding the proposed disclosure. Where objection is made, no

             designated Discovery Material shall be disclosed to the

             consultant or expert until the day after the last day to file a motion

             for a protective order (if no protective order is sought), or upon

             entry of the Court’s order denying the producing party’s motion



                                               6
6845275v.1
      Case 1:20-cv-09142-AKH Document 54 Filed 09/03/21 Page 7 of 14




               for protection. Failure of the objecting party to file such a motion

               shall not be deemed a waiver of any objection to the disclosure

               of information to the proposed person, subject to the terms of this

               Protective Order;

               (f)     stenographers engaged to transcribe depositions conducted in this action;

and

               (g)     the Court and its support personnel.

        B.     Disclosure of Discovery Material designated as “Restricted Confidential –

Attorney’s Eyes Only” shall be limited to the persons identified in paragraphs 2.A.(b), 2.A.(e),

2.A.(f) and 2.A.(g).

        C.     Prior to any disclosure of any Confidential Discovery Material to any person

referred to in subparagraphs 2.A.(a), 2.A.(b), 2.A.(c), 2.A.(d) or 2.A.(e) above, such person

shall be provided by counsel with a copy of this Protective Order and shall sign a Notice of

Adherence to Protective Order in the form attached hereto as Exhibit A and served a copy of

such executed Notice of Adherence on all parties.

        3.     Third-Party Vendors

        Counsel is responsible for the adherence by third-party vendors to the terms and

conditions of this Protective Order. Counsel may fulfill this obligation by obtaining a signed

Notice of Adherence to Protective Order in the form attached hereto as Exhibit A and serving

a copy of such executed Notice of Adherence on all Parties.

        4.     Nonparty Information

        The existence of this Protective Order must be disclosed to any person producing

documents, tangible things, or testimony in this action who may reasonably be expected to



                                                7
6845275v.1
      Case 1:20-cv-09142-AKH Document 54 Filed 09/03/21 Page 8 of 14




desire confidential treatment for such documents, tangible things or testimony. Any such person

may designate documents, tangible things, or testimony confidential pursuant to this Protective

Order.

         5.     Declassification of Confidential Material; Material Exempted

         A.     At any time during the pendency of this action, any party may object to the

designation of any Protected Material as “Confidential” or may, after making a good faith effort

to resolve any such objection, move for an order vacating the designation. While such an

application is pending, the Protected Material in question shall be treated as Confidential

Material pursuant to this Protective Order. The producing party shall have the burden of proof

that good cause exists for the designation of Confidential Material.

         B.     The parties are not obliged to challenge the designation of any Confidential

Material at the time of receipt, disclosure, or designation thereof, and a failure to do so shall not

preclude a subsequent challenge.

         C.     The provisions of this Order shall not apply to any document or information

contained therein which are obtained from non-privileged sources other than through discovery

or which are before, or after designation as “Confidential” become, a matter of public record

on file with any governmental or regulatory agency or board or otherwise available from

publicly accessible sources.

         6.     Filing of Confidential Material

         All Confidential Material to be filed under seal with the court shall be done in

accordance with local rules, including but not limited to Section 4 of the Hon. Judge Alvin K.

Hellerstein’s Individual Rules. In the event the court denies the request to file said Confidential




                                                 8
6845275v.1
      Case 1:20-cv-09142-AKH Document 54 Filed 09/03/21 Page 9 of 14




Material under seal, the parties shall continue to treat the Confidential Material in all other

respects as Confidential Material governed under this protective order.

        7.     Use of Confidential Information in Depositions.

        A deponent may, during the deposition, be shown and examined about Confidential

Material.    Unless the deponent already knows the Confidential Material concerned, the

deponent shall (in lieu of signing a Notice of Adherence) be advised of and agree to, while

under oath, the restrictions contained in this Order before being examined about such material.

Deponents shall not retain or copy portions of their transcript which contain Confidential

Material Parties and deponents may, at the time a deposition is taken or within ten days

thereafter, designate pages or sections of the transcript (and exhibits thereto) as “Confidential”.

Confidential Material within the deposition transcript may be designated by underlining,

separate binding, or other suitable means.

        8.     Confidential Information at Trial.

        Subject to the Federal Rules of Evidence, Confidential Material may be offered in trial

or at any court hearing, provided that the proponent of the evidence gives reasonable notice

under the circumstances to counsel for the party that designated the information as protected.

Any party may move the Court for an order that the evidence be received in camera or under

other conditions to prevent unnecessary disclosure. The Court will then determine whether the

proffered evidence should continue to be treated as protected and, if so, what protection, if any,

may be afforded to such information at the trial.

        9.     Unauthorized Disclosure

        In the event of disclosure of any Confidential Material to a person not authorized for

access to such material, the party responsible for having made, and any party with knowledge



                                                9
6845275v.1
     Case 1:20-cv-09142-AKH Document 54 Filed 09/03/21 Page 10 of 14




of, such disclosure shall immediately inform counsel for the party whose Confidential Material

has thus been disclosed of all known relevant information concerning the nature and

circumstances of the disclosure. The responsible party shall also promptly take all reasonable

measures to ensure that no further or greater unauthorized disclosure or use of such information

or materials is made. Each party shall cooperate in good faith in that effort.

        10.    Duration of Order, Return of Confidential Material, and Retention by
               Counsel

        A.     This Order shall continue in effect after the conclusion of this action, except that

a receiving party may seek the written permission of the producing party or further order of the

Court with respect to dissolution or modification of this Order.

        B.     Within 45 calendar days after the conclusion of this action in its entirety, all

parties and persons having received Confidential Material shall dispose of all such material

either by (1) returning such material to counsel for the producing party and certifying that fact,

or (2) destroying such material in a manner that ensures that it will not be disclosed to or

disseminated or recovered by any person and certifying that fact. No person or party shall be

deemed in breach of this paragraph until and unless they or their counsel have received a written

demand for compliance herewith after compliance became due and forty-five (45) days have

elapsed without compliance.

        C.     Counsel for the parties shall be entitled to retain all court papers, deposition and

trial transcripts, exhibits used in affidavits, at depositions and at trial, and attorney work

product, including such materials containing, quoting, discussing or analyzing Confidential

Material, provided that such counsel, and employees of such counsel, shall not disclose such

court papers, deposition and trial transcripts, exhibits or attorney work product to any person




                                               10
6845275v.1
     Case 1:20-cv-09142-AKH Document 54 Filed 09/03/21 Page 11 of 14




unless after reasonable prior notice to the Producing Party, the disclosing counsel has obtained

permission pursuant to Court Order or by agreement with the producing party. The Confidential

Materials kept by counsel pursuant to this subsection shall be maintained so as not to be

accessible to persons other than such counsel and his or her partners, associates, paralegals, and

secretaries

        D.     “Conclusion of this action” means the expiration of appeal periods or the

execution of a settlement agreement among all the parties finally disposing of this action.

        11.    Subpoena by Third Party

        If any Party is subpoenaed in another action or proceeding or served with a document

demand, and such subpoena or document seeks Confidential Material, the Party in receipt of

the subpoena shall give prompt written notice to counsel who produced the Confidential

Material prior to the deadline for complying with the subpoena or responding to the document

demand. No compulsory disclosure to third parties of material exchanged under this Order

shall be deemed a waiver of any claim of confidentiality, except as expressly found by a court

or judicial authority of competent jurisdiction.

        12.    Court’s Continuing Jurisdiction

        This Court has continuing jurisdiction over the enforcement, interpretation, and

modification of this Order, and any person executing a Notice of Adherence of this Order shall

be deemed to have consented to the personal jurisdiction of this Court for such purpose. The

confidentiality obligations imposed by this Order shall survive unless otherwise expressly

ordered by this Court upon a duly noticed motion and hearing.




                                               11
6845275v.1
     Case 1:20-cv-09142-AKH Document 54 Filed 09/03/21 Page 12 of 14




AGREED TO BY:

CHIESA SHAHINIAN &                   WILSON ELSER MOSKOWITZ
GIANTOMASI PC                        EDELMAN & DICKER LLP

__/s/ Ronald Israel________          __/s/ Jura Zibas__________________

Ronald L. Israel                     Jura C. Zibas
One Boland Drive                     150 E. 42nd St.
West Orange, NJ 07052                New York, New York 10017
973.530.2045                         212.915.5756
973.530.2245                         212.490.3038
risrael@csglaw.com                   jura.zibas@wilsonelser.com

Attorney for Plaintiff               Attorney for Defendant



ENTERED this __3___ day of September, 2021


                                     _/s/ Alvin K. Hellerstein_____________
                                     United States District Judge Alvin K. Hellerstein




                                      12
6845275v.1
     Case 1:20-cv-09142-AKH Document 54 Filed 09/03/21 Page 13 of 14




                           EXHIBIT “A”




                                    13
6845275v.1
     Case 1:20-cv-09142-AKH Document 54 Filed 09/03/21 Page 14 of 14




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

THURSDAY LLC,                                             Case No. 20-cv-09142-AKH

        Plaintiff,

                v.

DNVB, INC. d/b/a THURSDAY BOOT CO.,

       Defendant.



                     NOTICE OF ADHERENCE TO PROTECTIVE ORDER

        I, ___________________________, of _____________________________

______________________________________________, affirm and state as follows:


        (1)     I have read the Protective Order entered in this litigation;

        (2)     I understand its terms and agree to be fully bound and adhere to all terms of

such Order.


________________                               _______________________________________
 Date                                          Signature




                                                14
6845275v.1
